Citation Nr: 1017758	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-28 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance, or on the basis of being 
housebound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty in the United States Navy 
from May 1972 to July 1973.  This case comes before the Board 
of Veteran's Appeals (Board) on appeal from a March 2007 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, that denied the 
appellant's claim of entitlement to special monthly pension 
(SMP) based on the need for regular aid and attendance, or on 
the basis of being housebound.

In his May 2007 VA Form 9, the appellant submitted a written 
request for a Travel Board hearing.  The appellant was 
subsequently scheduled for a Travel Board on April 14, 2010, 
at the Waco RO; however, the appellant failed to report for 
that hearing.  In addition, the appellant has not presented 
any good cause for his failure to appear, nor has he asked 
that the hearing be rescheduled.  Therefore, the request for 
a Board hearing is deemed withdrawn and the Board will 
continue with the appeal.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the issue on appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case remanded to the AMC/RO for action as described below.

The claims file contains the appellant's VA medical treatment 
records dated between July 2006 and July 2007.  However, the 
evidence of record includes documents which indicate that the 
appellant was an inpatient in a VA Medical Center (VAMC) in 
February 2010, and that he was in VA Domiciliary care in 
March 2010.  The associated records have not been included in 
the evidence of record.  VA is, therefore, on notice of 
records that may be probative to the claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to 
obtain records generated by Federal government entities that 
may have an impact on the adjudication of a claim.  See Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Therefore in order to fulfill 
the duty to assist, all of the appellant's VA inpatient, 
outpatient and domiciliary records from July 2007 onward not 
currently of record should be obtained and associated with 
the claims file.

The appellant is not service connected for any disability.  
The evidence of record reflects that he has been given 
diagnoses of lumbar spine degenerative joint disease and 
degenerative disc disease; bilateral ulnar nerve neuropathy; 
hypertension; depression; and hepatitis C infection.  

Relevant regulations provide that when an otherwise eligible 
veteran is in need of the regular aid and attendance of 
another person, an increased rate of pension shall be 
payable.  38 U.S.C.A. § 1521(d).  For pension purposes, a 
person shall be considered in need of regular aid and 
attendance if such person is (1) a patient in a nursing home 
on account of mental or physical incapacity, or (2) helpless 
or blind, or so near helpless or blind as to need the regular 
aid or attendance of another person.  38 U.S.C.A. § 1502(b); 
38 C.F.R. § 3.351.  

Determinations as to the need for aid and attendance must be 
based on a veteran's actual requirements of personal 
assistance from others.  In making such determinations, the 
provisions of 38 C.F.R. § 3.352 dictate that consideration be 
given to such conditions as the inability of a claimant to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; the frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; the 
inability of a claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  The 
term "bedridden" will be a proper basis for the 
determination and that term is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a).

The Board feels that a VA examination would be useful in 
determining whether the appellant is in need of aid and 
attendance or is housebound due to disability.  In this case, 
there is lay evidence of record to indicate that the Veteran 
has reported experiencing difficulty with his activities of 
daily living.  He has presented written statements to that 
effect.  In addition, there is VA medical evidence that 
reflects the appellant's need for an assistive device for 
ambulation due to a history of falls; lower extremity 
weakness; the inability to apply and remove his back brace; 
difficulty using a bathtub; difficulty with dressing and 
undressing; and problems with gripping.  The duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4).  In light of the existence 
of credible evidence of symptoms relating to the appellant's 
capacity to accomplish activities of daily living and to his 
ability to protect himself from hazards or dangers incident 
to his daily environment, the Board finds that the duty to 
assist in this case requires that a VA medical examination 
and opinion should be obtained on remand.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The United States Court of Appeals for Veterans 
Claims (Court) has stated that the Board's task is to make 
findings based on evidence of record - not to supply missing 
facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on 
appeal and to afford full procedural due process, the case is 
REMANDED for the following:

1.  Assure that all notification and 
development action required by 38 U.S.C. A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2009), the implementing regulations found at 
38 C.F.R. § 3.159 (2009) and any other 
applicable legal precedent has been 
completed. 

2.  Obtain any VA inpatient and outpatient 
records not already in the claims file 
relating to treatment of the appellant, 
beginning in July 2007.  In particular, the 
2010 inpatient and domiciliary care records 
from the Temple Texas VAMC must be obtained.  
These records should be associated with the 
claims file, with documentation of any 
inability to secure them.  The appellant and 
his representative should also be informed 
of any negative results.

3.  Contact the Veteran to obtain the 
names and addresses of all private or 
other government health care providers 
and treatment centers where he has been 
treated for any disabling condition since 
2007.  After securing the necessary 
release(s), obtain those records that 
have not been previously secured.  These 
records should be associated with the 
claims file, with documentation of any 
inability to secure them.  The appellant 
and his representative should also be 
informed of any negative results.

4.  Determine whether the appellant has 
applied for, or is in receipt of, Social 
Security Administration (SSA) disability 
benefits.  If so, contact SSA to obtain 
official documentation of any pertinent 
application for benefits filed by the 
appellant, including the List of Exhibits 
associated with any SSA Administrative 
Law Judge (ALJ) decision, as well as 
copies of all of the medical records upon 
which any decision concerning the 
appellant's original claim for benefits 
and subsequent grant of, or continuing 
entitlement to, benefits was based.  All 
of these records are to be associated 
with the claims file.

5.  After completing any additional 
notification and/or development action 
deemed warranted by the record, schedule 
the appellant for appropriate examination 
for housebound status or permanent need 
for regular aid and attendance, to 
determine the nature and extent of his 
currently present disorders.  Any 
examinations report must be of sufficient 
detail that the rating criteria for 
mental disorders, neurologic disorders, 
cardiovascular disorders and orthopedic 
disorders may be applied.  

The examiner(s) are asked to describe all 
the appellant's health problems, both 
mental and physical, and their impact on 
his ability to perform the functions of 
daily living.  The claims file, the 
records received pursuant to the above 
paragraphs, should be made available to 
any examiner in conjunction with 
examination.  All indicated tests and 
studies should be done, and all 
subjective complaints and objective 
findings should be reported in detail.  
The examination should include the 
specific questions/concerns of an aid and 
attendance/housebound examination, 
including whether the appellant is able 
to feed, dress himself, attend to the 
wants of nature, ambulate outside the 
home without assistance, protect himself 
from dangers in his environment, etc., 
and specify what disabilities are 
implicated in his inability to perform 
such self-care tasks.

6.  Upon receipt of the VA examination 
report(s), the AMC/RO should conduct a 
review to verify that all requested 
opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner(s) for corrections or additions.  
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the 
examination report as inadequate for 
evaluation purposes.).

7.  After all appropriate development has 
been accomplished, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claim.  
If the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC) and given an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

